Citation Nr: 0820963	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970, with additional service in the U.S. Army Reserves.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The veteran has submitted additional evidence since the 
statement of the case (SOC) was issued in November 2005, and 
the RO has not addressed this additional evidence in a 
supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37 
(2007).  However, he waived his right to have the RO 
initially consider this additional evidence, so the Board may 
in the first instance.  38 C.F.R. §§ 20.800, 20.1304(c).

The Board recently, in May 2008, advanced this case on the 
docket because of the veteran's financial hardship.  See 
38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

Regrettably, the Board must remand the claim for service 
connection for PTSD to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  But 
the Board is going ahead and deciding the claim for 
asbestosis.


FINDING OF FACT

The veteran's asbestosis was first diagnosed many years after 
service and has not been linked by competent medical evidence 
to exposure to asbestos during service, as opposed to since 
his discharge from the military.


CONCLUSION OF LAW

The veteran's asbestosis was not incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim for service connection for asbestosis has 
been properly developed for appellate review.  The Board will 
then address the claim on its merits, providing relevant VA 
laws and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2004, prior to the initial adjudication of his claim 
in May 2005.  This letter informed him of the evidence 
required to substantiate his claim for service connection for 
asbestosis, and of his and VA's respective responsibilities 
in obtaining supporting evidence.  He was also asked to 
submit relevant evidence and/or information in his personal 
possession to the RO.  As for the Dingess requirements, since 
the Board is denying this claim, the downstream disability 
rating and effective date elements of this claim are 
ultimately moot.  So not providing notice concerning these 
downstream elements of the claim is nonprejudicial, i.e., 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also 38 C.F.R. § 20.1102.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim for service 
connection for asbestosis.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA has obtained all relevant medical and 
other records he and his representative identified as 
pertinent to the claim.  In addition, a VA examination and 
medical nexus opinion are not needed to decide the claim 
because the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, as will be discussed below, the medical 
evidence already on file shows the veteran's asbestosis was 
first diagnosed many years after his military service ended 
and has been medically attributed to post-service asbestos 
exposure (not to any asbestos exposure during his military 
service).  So absent the required proof concerning the second 
and third prongs of McLendon, VA has no duty to obtain a 
medical opinion to determine whether his asbestosis is 
related to his military service.  Instead, there are only his 
unsubstantiated lay allegations in support of his claim.  But 
his lay allegations, alone, are insufficient to trigger VA's 
duty to assist by providing an examination for a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or Court.



II.  Merits of the Claim

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 
2000).

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.



With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post- service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case, the record shows the RO complied with these 
procedures.  The RO sent the veteran a letter in August 2004 
requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist the veteran in developing this claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).



Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21.

The veteran has been diagnosed with asbestosis, so there is 
no disputing he has this alleged condition.  Thus, the 
determinative issue is whether this condition is attributable 
to his military service - and, in particular, to exposure to 
asbestos while in service, as opposed to, for example, during 
the many years since his discharge.  See Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Concerning this, the veteran's service personnel records show 
his military occupational specialty (MOS) was Infantry 
Indirect Fire Crewman.  He had no complaints of pulmonary 
problems while in the military, including when examined in 
June 1970 for separation when he specifically denied 
experiencing asthma, shortness of breath, a chronic cough, 
and pain and pressure in his chest.  His lungs and chest were 
also normal on objective clinical evaluation.  These records, 
therefore, provide evidence against the claim - although, 
as mentioned, the inherent nature of asbestos-related disease 
is such that the residual disability may not actually 
manifest until many years after the fact because of the 
accepted latency.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  

Nevertheless, two physicians that have commented on the 
likely cause of the veteran's asbestosis have both indicated 
it is the result of asbestos exposure after service, not 
during.  These reports therefore provide compelling evidence 
against the veteran's claim.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); see also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

In a June 1994 report, L.M., M.D., noted the veteran's 
complaints of dyspnea over the past few years.  Following a 
physical examination, including chest X-rays and pulmonary 
function testing, Dr. L.M. diagnosed the veteran with 
pulmonary asbestosis.  Dr. L.M. explained that the diagnosis 
of pulmonary asbestosis means that the veteran is suffering 
from an abnormality of the parenchymal lung tissue consistent 
with interstitial fibrosis as a result of asbestos products.  
However, Dr. L.M. made no reference to the veteran's military 
service as a possible source of his asbestos exposure.  
Instead, Dr. L.M. reported the veteran's 23-year history of 
having worked for U.S. Steel, where he had occasion to be 
intermittently exposed to asbestos materials.   In a more 
recent November 2006 letter, E.M., M.D., also noted the 
veteran's history of having worked in mines since 1984, and 
that he now has problems with asbestosis.  Like Dr. L.M., Dr. 
E.M. made no reference to in-service asbestos exposure as a 
contributing factor in the veteran's asbestosis.

Thus, not only does the record lack a medical nexus opinion 
relating the veteran's asbestosis to his military service, 
but to the contrary, these two medical opinions - 
particularly Dr. L.M.'s opinion - specifically indicate the 
veteran's asbestosis is attributable, instead, to his 23-year 
history of post-service asbestos exposure while working as a 
civilian in mines.  Indeed, VA's Adjudication Procedure 
Manual, M21- 1, Part IV, 7.21, specifically lists mining as 
an occupation involving asbestos exposure.  These two medical 
opinions therefore provide highly probative evidence against 
the veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position). 



In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his asbestosis is 
related to his military service, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the etiology of a pulmonary disorder such as 
asbestosis  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., pain in 
his chest, coughing and difficultly breathing) he may have 
personally experienced during and since service, not the 
cause of them, and in particular whether they are 
attributable to in-service asbestos exposure.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asbestosis.  And as 
the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal of this claim is denied.


ORDER

The claim for service connection for asbestosis is denied.




REMAND

The veteran has been diagnosed with PTSD based on an alleged 
personal assault in service.  In a January 2008 VA outpatient 
treatment record, the veteran reported that he was attacked, 
robbed, and sexually assaulted by four men while leaving a 
night club in Korea.  Based on his report, as well as PTSD 
screening, the VA clinician diagnosed the veteran with PTSD.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate the veteran's claim.

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
veteran's records may corroborate his account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."  

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. 
App. at 272.

VA will not deny a PTSD claim that is based on an in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  

In this case, however, the veteran has not received this 
required notice.  Therefore, he must be provided a proper 
notice letter explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for service connection for PTSD based on a personal assault, 
pursuant to 38 C.F.R. § 3.304(f)(3).  


This requirement is consistent with the VCAA's duty to inform 
him of the information and evidence needed to substantiate 
his claim.  See 38 C.F.R. § 3.159(c).

In addition, a VA examination is needed to assist in 
determining whether the veteran has PTSD from a personal 
(sexual) assault during his military service.  Although the 
Board must make the ultimate finding of fact concerning 
whether an alleged stressor occurred, VA regulation provides 
that VA may submit any evidence it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  In Patton, the Court held that, 
unlike its holding in Moreau v. Brown, 9 Vet. App. 389, 396 
(1996), credible supporting evidence of the actual occurrence 
of an 
in-service stressor (to the extent it is based on 
personal/sexual assault) can consist solely of after-the-fact 
medical nexus evidence.

So based on the unique facts of this case, the Board believes 
that an opinion by a VA mental health professional would be 
helpful in resolving the issue of the whether a sexual 
assault actually occurred in service.  If the mental health 
professional believes that a sexual assault occurred in 
service, a medical opinion is then required to determine 
whether the veteran has PTSD based solely on the 
in-service sexual assault as opposed any other stressor the 
veteran may have experienced either before or after service.  
See McLendon,  20 Vet. App. at 81-82, citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the PTSD claim is remanded for the following 
development and consideration:

1.  Send the veteran an appropriate PTSD 
stressor development letter.  He must be 
notified that an alleged personal 
(sexual) assault in service may be 
corroborated by evidence from sources 
other than his service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in this regulation 
must be included in the notification 
letter.

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of a 
personal assault in service.  The claims 
file and a copy of this remand should be 
provided to the examiner for his or her 
review of the pertinent medical and other 
history.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran was 
sexually assaulted in service and has 
PTSD as a consequence.

In making these important determinations, 
the examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of the claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


